DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”) in view of Hasenoehrl et al. (US 2014/0334137) (“Hasenoehrl”).
With regard to claim 1, figure 2B of Tomoda discloses a display device, comprising: a substrate 10 having a plurality of metal pads (portion of pad electrode 19 under exposed first electrode 14 from first insulation layer 16, fig. 2B); and a plurality of semiconductor light emitting devices (13, 12, 11, 14) electrically connected to the metal pads (portion of pad electrode 19 under exposed first electrode 14, fig. 2B), wherein the substrate 10 comprises: a lower wiring (portion of pad electrode 19 overlapping with first insulation layer 16, fig. 2B) made of a conductive material (“Al”, par [0043]): and an insulating layer 18 covering the lower wiring (portion of pad electrode 19 overlapping with first insulation layer 16, fig. 2B), wherein the metal pads (portion of pad electrode 19 under exposed first electrode 44, fig. 2B) are connected to the lower wiring (portion of pad electrode 19 overlapping with first insulation layer 16, fig. 2B) and disposed to be exposed (portion of pad electrode 19 contacting first electrode 14 exposed from the second insulation layer 18, fig. 2B) to the outside of the insulating layer 18 through the insulating layer 18, and wherein the semiconductor light emitting devices (13, 12, 11, 14) respectively comprise: an n-type semiconductor layer 13, an active layer 12 and a p-type semiconductor layer 11; a conductive electrode 14 on the p-type semiconductor layer 11; and a passivation layer 16 configured to surround the semiconductor light emitting device (13, 12, 11, 14) and including a through hole through (opening in first insulation layer 16 below first electrode 14 in fig. 2B) which the conductive electrode 14 is exposed, wherein one end portion (bottom of first conductive layer 11 in fig. 2B) of the semiconductor light emitting device (13, 12, 11, 14) is partitioned into a first portion (portion of 14 uncovered by 16 below 41 in fig. 2B) in which the conductive electrode 14 is exposed (14 uncovered by 46 under 44 in fig. 2B) and a second portion (portion of 46 below 14 and 11 in fig. 2B) in which the passivation layer 16 is exposed. 
Applicant's claim 1 does not distinguish over the Tomoda reference regardless of the process used to form the semiconductor light emitting devices because only the final product is relevant, not the process of making such as through self-assembly. 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
Tomoda does not disclose a width of conductive electrode is substantially same with that of the n-type semiconductor layer.
However, figure fig. 5 of Hasenoehrl discloses a width of conductive electrode 60 is substantially same with that of the n-type semiconductor layer (n-type layer of LED chip 56).
Therefore, it would have been obvious to one of ordinary skill in the art to form the bottom electrode of Tomoda with the large bottom electrode as taught in Hasenoehrl in order to better reflect the light upwards.  See par [0149] of Hasenoehrl. 
With regard to claim 2, figure 2B of Tomoda discloses the passivation layer 16 comprises a side surface portion (vertical portion of 16 on side surface S1, fig. 2B) a side surface S1 of the semiconductor light emitting device (13, 12, 11) and an extension portion (16 below 14 and 11, fig. 2B) extending from the side surface portion (vertical portion of 16 on side surface S1, fig. 2B) to cover the one end portion (bottom of 11, fig. 2B), and wherein the width of the second portion (length from inner edge of 16 under 14 to outer edge of 11 in fig. 2B) is a minimum width of the extension portion (16 below 11, fig. 2B).
	With regard to claim 3, figure 2B of Tomoda discloses that the extension portion (16 below 11, fig. 2B) is formed in a hollow shape to have an outer circumference (outer edge of 16 below 11, fig. 2B) and an inner circumference (inner edge of 16 below 14, fig. 2B), and a width of the second portion is a distance between the outer circumference and the inner circumference (length from inner edge of 16 under 14 to outer edge of 11 in fig. 2B).
With regard to claim 6, figure 2B of Tomoda discloses a maximum width of the metal pad (portion of 19 under exposed 14) is a diameter or a diagonal distance of a portion of the metal pad (portion of 19 under exposed 14) exposed to the outside.
With regard to claim 7, figure 2B of Tomoda discloses that the portion of the metal pad (portion of 19 under exposed 14) exposed to the outside has a shape in which the one end portion (bottom of first conductive layer 11 in fig. 2B) is reduced to 25 to 75%.
With regard to claim 8, figure 2B of Tomoda discloses that the first portion (portion of 14 uncovered by 16 below 11 in fig. 2B) is formed in the same shape as the portion of the metal pad (portion of 19 under exposed 14) exposed to the outside.
With regard to claim 9, figure 2B of Tomoda discloses that the portion of the metal pad (portion of 19 under exposed 14, fig. 2B) exposed to the outside is disposed at the center of the one end portion (bottom of 11 in fig. 2B).
With regard to claim 14, figure 2B of Tomoda discloses as a maximum width of the metal pad (portion of 19 under exposed 14, fig. 2B) is set to a range of a width of the second portion (portion of 16 below 14 in fig. 2B) to twice the width, a plurality of conductive electrodes (neighboring 14) are restricted from being brought into contact with one of the metal pads (portion of 19 under exposed 14, fig. 2B).
With regard to claim 23, figure 2B of Tomoda discloses that the width of the second portion (portion of 46 below 14 and 11 in fig. 2B) is a maximum width of the passivation layer 16 being overlapped with the active layer 12.
With regard to claim 25, figure 2B of Tomoda discloses that the passivation layer 16 comprises a through hole (hole through 16 exposing 14) to expose the conductive electrode 14, and wherein a width of the through hole (hole through 16 exposing 14) is substantially same with a maximum width of the metal pad (portion of 19 under exposed 14).
With regard to claim 26, figure 2B of Tomoda discloses a width of the second portion (portion of 16 below 14 and 11 in fig. 2B) is a maximum width (there is no gap between portion of pad electrode 19 contacting 14 and first insulation layer 16, fig. 2B) of the passivation layer 16 being overlapped with the n-type semiconductor layer 13. 
With regard to claim 27, figure 2B of Tomoda discloses a maximum width (maximum width of portion of 19 contacting 14, fig. 2B) of the metal pad (portion of 19 under exposed 14) is set to a range (width of portion of 19 contacting 14 is less than double the length measured from the inner edge of first insulation layer 16 below the first electrode 14 to the outer edge of first conductive layer 11, fig. 2B) of the width of the second portion (length from inner edge of 16 under 14 to outer edge of 11 in fig. 2B) to twice the width of the second portion (twice the length from inner edge of 16 under 14 to outer edge of 11 in fig. 2B). 


Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”), Hasenoehrl et al. (US 2014/0334137) (“Hasenoehrl”), and Chang et al. (US 2016/0181476) (“Chang”).
With regard to claim 4, Tomoda and Hasenoehrl do not discloses that the conductive electrode comprises a protruding portion formed to overlap with the passivation layer and protruding through the through hole.
	However, figs. 17-20 of Chang discloses that the conductive electrode 130 comprises a protruding portion (portion of 130 within through hole of 140) formed to overlap with the passivation layer 140 and protruding through the through hole (through hole of 140).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 10, Tomoda and Hasenoehrl do not disclose that the metal pad comprises an alloy made of at least two or more combinations of Bi, In, Pb, Sn and Ag.
However, figs. 17-20 of Chang discloses that the metal pad 304 comprises an alloy made of at least two or more combinations of Bi, In (“indium, bismuth”, par [0056]), Pb, Sn and Ag.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 11, figure 6B of Tomoda discloses that the conductive electrode 44 comprises a plurality of metal layers made of different metals (“Ti/Pt/Au”, par [0063]).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”), Hasenoehrl et al. (US 2014/0334137) (“Hasenoehrl”), and Chu et al. (US 2015/0362165) (“Chu”). 
With regard to claim 12, Tomoda does not disclose that the semiconductor light emitting device includes an n-type electrode and a p-type electrode.
However, figure 3 of Chu discloses that the semiconductor light emitting device includes an n-type electrode (“common n-type electrode cathode bar”, par [0077]) and a p-type electrode (“conductive metal layers 36 as a p-type electrode metal layers”, par [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda with the p-type electrode metal layers as taught in Chu in order to provide a vertical type LED as the light engine array having an active matrix on the backplane.  See par [0012] of Chu. 
With regard to claim 13, figures 4B and 6B of Tomoda discloses an insulating material (“insulating body 50”, par [0080]) is filled between the semiconductor light emitting devices (43, 42, 41) to form a planarizing layer (“insulating body 50”, par [0080]). 
Tomoda does not disclose an upper wiring electrically connected to the n-type electrode.
However, figures 18-20 of Chu discloses and an upper wiring (“metal conductive line”, par [0117]) electrically connected to the n-type electrode (“n-type electrode”, par [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the second electrode of Tomoda as the n-type electrode as taught in Chu in order to provide a vertical type LED as the light engine array having an active matrix on the backplane.  See par [0012] of Chu.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 26-27   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        6/21/2022